Exhibit 10.22

 

CONSULTING AGREEMENT

 

THIS AGREEMENT is made by and between Dickie Walker Marine, Inc., having a place
of business at 1405 South Coast Highway, Oceanside, CA 92054 (“Company”), and
the consultant set forth on Exhibit A attached hereto and incorporated herein by
reference (“Consultant”), commencing on the “Commencement Date” set forth in
Exhibit A (the “Commencement Date”), and continuing until the “Termination Date”
set forth in Exhibit A, unless earlier terminated under the terms of this
agreement.

 

WHEREAS, Consultant represents it has the ability and experience to render the
services set forth in Statement of Work attached hereto and incorporated herein
by reference (the “Services”) as a Consultant for Company and desires to provide
these Services to Company;

 

WHEREAS, Company wishes to obtain the Services of Consultant;

 

NOW, THEREFORE, in consideration of the foregoing and other covenants,
conditions, and promises hereinafter set forth, Company hires Consultant, and
Consultant agrees to perform the Services described below or in attachments
hereto, if required.

 

1. Compensation

 

During the term of this Agreement, the Company shall pay Consultant such amounts
as set forth in Statement of Work and incorporated herein by reference. This is
the only compensation Consultant shall receive from Company.

 

2. Expenses

 

Company shall pay all reasonable expenses approved in advance by the Company and
incurred by Consultant in providing the Services; provided, however that such
reimbursement shall not exceed the actual cost of such expenses as incurred by
Consultant.

 

3. Duties

 

Consultant shall perform the Services set forth on Statement of Work attached
hereto and incorporated herein by reference. Consultant warrants that the
Services shall be performed in a manner consistent with best professional
practices.

 

4. Independent Contractor

 

  a. Consultant is not a partner, employee, or agent of Company. Consultant
shall not (i) have authority to incur expenses on Company’s behalf without prior
written consent or (ii) represent to third parties that Consultant is an
employee of Company. All statements submitted by Consultant for expenses shall
be subject to approval by Company. Consultant is solely responsible for
withholding and paying any and all federal, state, and local taxes, social
security payments, and any other taxes or payments which may be due incident to
payments made by Company for Services rendered under this agreement. Consultant
also agrees to maintain at all times during the term of the Agreement such
insurance, including health insurance or workers’ compensation coverage, as will
protect Company against any claims or liabilities arising out of work performed
under this Agreement. Consultant shall not be able to participate in and receive
benefits under the Company’s benefit plans generally available to employees of
the Company.

 

  b.

Consultant’s exclusion from benefit programs maintained by Company is a material
component of the terms of compensation negotiated by the parties, and

 



--------------------------------------------------------------------------------

 

is not premised on Consultant’s status as a non-employee with respect to
Company. To the extent that Consultant may become eligible for any benefit
programs maintained by Company (regardless of the timing of or reason for
eligibility), Consultant hereby waives Consultant’s right to participate in the
programs. Consultant’s waiver is not conditioned on any representation of
assumption concerning Consultant’s status under the common law test. Consultant
also agrees that, consistent with Consultant’s independent contractor status,
Consultant will not apply for any government-sponsored benefits that are
intended to apply to employees of Company, including, but not limited to,
unemployment benefits.

 

  c. Consultant is generally free to perform Consultant’s Services at a location
of Consultant’s choosing. Consultant understands that the Services must
coordinate with Company’s established protocols and security requirements and
may from time to time need to be performed at Company’s premises. Consultant
shall have sole discretion and control of Consultant’s services and the manner
in which they are to be performed.

 

5. Termination

 

Company may, at its option, immediately terminate this Agreement by giving
written notice in the event of Consultant’s breach or in the event Consultant is
unable to or refuses to perform in accordance with any provision of this
Agreement. In the event of termination, cancellation or expiration, (i) all the
Company property and all work created for Company in Consultant’s possession
shall be forwarded immediately to Company and (ii) Company shall compensate
Consultant for undisputed satisfactory Services rendered by Consultant.

 

6. Confidential Information

 

In order to assist Consultant in the performance of this Agreement, Company may
provide Consultant with confidential information including, but not limited to,
business plans, business methods, trade secrets, trademarks, trade names,
drawings, formulas, patterns, masks, models, devices, computer programs, secret
inventions, processes, and compilations of information, records and
specifications which are owned or licensed by Company (hereafter “Confidential
Information”).

 

Consultant shall not use any Confidential Information except as required for the
express and sole purpose of providing the Services in accordance with this
Agreement. Any Confidential Information furnished or disclosed to Consultant
hereunder shall be deemed the property of and, when in tangible form, shall be
returned to the Company upon completion or termination of authorized work.

 

In no event is Consultant authorized to disclose Confidential Information
without the prior written approval of Company. The terms of this paragraph shall
be binding during and subsequent to termination of this Agreement for a period
of five years.

 

Notwithstanding the foregoing, Confidential Information shall not include
information that (a) is in the public domain or has been or is made public other
than by acts of Consultant in violation of this agreement or (b) is already
known by Consultant or becomes available to Consultant on a non-confidential
basis from a source that is entitled to disclose it on a non-confidential basis,
provided that in order for Consultant to claim that such information is already
known to Consultant, Consultant must at the time of disclosure advise the
Company in writing that such information is known to Consultant.

 

Without the prior written consent of Company, Consultant shall not advertise,
market or otherwise make known to others any other information relating to the
work performed under this

 



--------------------------------------------------------------------------------

Agreement, including mentioning or implying the name of Dickie Walker Marine,
Inc. or Intelligent Energy Holdings, Plc or its subsidiaries.

 

Nothing in this Agreement is intended to limit any remedy of Company under the
California Uniform Trade Secrets Act (California Civil Code Section 3426), or
otherwise available under any applicable law.

 

7. Company Property

 

All Confidential Information referred to above and reports, drawings, computer
programs, devices, models, and similar items relating to Company’s business,
including the work product by Consultant, coming into Consultant’s possession
shall remain the exclusive property of Company and shall not be removed from
Company’s premises without Company’s consent.

 

Consultant shall return to Company all such Company property obtained during the
course of this Agreement when this Agreement terminates or at such earlier time
as might be requested by Company. Company shall have the sole right to use,
sell, license, publish, or otherwise disseminate or transfer rights in work
prepared by Consultant pursuant to the performance of this Agreement.

 

8. Sub-Contractors

 

Consultant will not engage or make use of subcontractors for the purpose of
providing the Services unless the Consultant receives the prior written consent
of the Company.

 

9. Non-Solicitation of Personnel and Customers

 

Consultant shall not, without the consent of the Company, solicit for employment
or hire any Company employee for a period of two years following the termination
of this Agreement except as may be agreed to in writing by both parties. Unless
the Consultant receives the prior written consent of the Company, Consultant
shall not, during the term of this Agreement and for a period of two years
following the termination of this Agreement, or any extension of it, for any
reason, either directly or indirectly (a) call on, solicit, or take away any of
Company’s customers or potential customers about whom Consultant became aware as
a result of Consultant’s Services to Company, either for Consultant or for any
other person or entity; or (b) solicit or take away or attempt to solicit or
take away any of Company’s employees or Consultants either for Consultant of for
any other person or entity.

 

10. Use and Disclosure of Ideas and the Like

 

Consultant shall not use or disclose to Company any subject matter in the course
of performing this Agreement, including ideas, processes, designs, and methods,
unless he or she has the right to so use or disclose. Consultant shall hold
Company harmless for the use of subject matter disclosed or used in the
performance of this Agreement when it is known or should have reasonably been
known by Consultant that others have rights therein, provided however, that this
provision shall not apply if the subject matter and the identity of those having
rights therein is disclosed to Company in writing before Company uses the
subject matter.

 

11. Insurance and Liability

 

Consultant shall secure and maintain adequate insurance at all times during the
term of this Agreement.

 



--------------------------------------------------------------------------------

12. Supervision by Consultant

 

Consultant shall be responsible for the supervision and direction of the work by
its employees and, when work is done on the Company’s premises, shall at all
times provide supervision of personnel on premises acceptable to the Company to
carry out this responsibility. Consultant shall require its employees to comply
with the Company’s plant regulations and policies.

 

Consultant agrees not to assign to work on the Company’s premises any of its
employees not suitable to Company. Consultant agrees to remove from the
Company’s premises, immediately in case of misconduct, any of its employees at
the Company’s request.

 

13. Assignment and Delegation

 

No rights or interest in this Agreement shall be assigned by Consultant without
the written permission of the Company and no delegation of the services or other
obligations owed by Consultant to the Company shall be made without the
Company’s written permission.

 

14. Injunctive Relief

 

Without limiting any other rights or remedies available at law or equity, each
party to this Agreement agrees that the other party may seek injunctive relief
to enforce its rights pursuant to the provisions of this Agreement without the
necessity of posting a bond.

 

15. Applicable Law

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of California. Any action brought hereunder must be brought
exclusively in the United States District Court for the Southern District of
California or the California Superior Court for the County of Los Angeles, as
applicable. Each party irrevocably submits to the non-exclusive jurisdiction of
each of those courts and waives any objection which it may now or later have to
the laying of venue of any action or proceeding relating in any way to this
Agreement in any of those courts, and any claim that any action or proceeding
brought in those courts has been brought in an inconvenient forum. Rules
regarding conflict of laws do not apply, regardless of jurisdiction.

 

16. Entire Agreement

 

This Agreement and the attached Statement of Work constitute the entire
agreement of the parties and supersedes any and all other agreements, either
oral or written, between the parties hereto with respect to the subject matter
hereof and contains all of the covenants and agreements between the parties with
respect to said matter. In the event of any conflict between the terms of this
Agreement and the Statement of Work attached hereto, the terms of this Agreement
shall govern the rights and obligations of the parties. This Agreement may not
be altered, amended, or modified except by written instrument signed by the
parties hereto. The parties acknowledge that: (i) they have each had the
opportunity to consult with independent counsel of their own choice concerning
this Agreement and have done so to the extent they deem necessary, and (ii) they
each have read and understand the Agreement, are fully aware of its legal
effect, and have entered into it voluntarily and freely based on their own
judgment and not on any promises or representations other than those contained
in the Agreement.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on this day
and year below their respective names.

 

Consultant

     

Dickie Walker Marine, Inc.

By:   /s/ Gerald W. Montiel       By:   /s/ Todd W. Schmidt

Name: Gerald W. Montiel

     

Title:

  Chief Financial Officer

Date: February 2, 2005

     

Date:

 

February 2, 2005

 



--------------------------------------------------------------------------------

 

STATEMENT OF WORK

 

Consultant Name:    Gerald W. Montiel Consultant Address:   

6206 Avenida Cresta

La Jolla, California 92037

 

Description of Services: Consultant shall use his best efforts to sell all
assets of the Company which are directly and solely related to the manufacture
and design of nautical apparel, gifts and decorative items (the “Nautical
Business”).

 

Compensation for Services: Consultant shall receive 10,000 Stock Options (as
defined below) for each $100,000 (each a “Disposition Proceeds Multiple”) in
total net cash liquidation proceeds that Company receives directly and soley as
a result of the performance of Consultant’s Services; provided, however that the
number of Stock Options to be awarded to Consultant shall decrease on a monthly
basis in accordance with the following formula:

 

N = L * (10,000 – ((m-1)*1,750))

 

Where N =  

Total Number of Stock Options to be Received by Consultant

(rounded to the nearest whole number)

M =  

the number of Months (as defined below) which have transpired,

(including the month of the date of calculation) on the date of final

liquidation of the Nautical Business

L =   Number of Disposition Proceeds Multiples

 

For example: $200,000 in total liquidation proceeds received during the third
month of the Term would result in the delivery to Consultant of the following
number of Stock Options:

 

N = 2 * (10,000 – ((3 -1)*1,750)) = 13,000 Stock Options

 

“Stock Options” shall mean non-qualified stock options of the Company with a
strike price equal to $7.25 and terminating on the sixtieth (60th) calendar
month following the grant date for such stock options; provided, however that
such strike price shall be adjusted as necessary to equal the valuation of the
Company’s common stock calculated in accordance with Section 1.1(b) of the
Acquisition Agreement (the “Acquisition Agreement”) by and between the Company
and Intelligent Energy Holdings, Plc dated as of the date of this Agreement.

 

“Month” shall mean each 30 day period commencing with the Commencement date.

 

Consultant and the Company may, in their sole discretion, also mutually agree
upon appropriate compensatory terms for Consultant to consummate a licensing
agreement for the brands and other intellectual property owned by the Company.

 

Commencement Date: The date of closing of the Acquisition Agreement.

 

Termination Date: The first anniversary of the Commencement Date.

 